JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 27, 2011 be affirmed. Appellant’s forgery claim appears to be fanciful, and the district court correctly held that it lacks authority over Supreme Court justices and administrative officers, see, e.g., In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam), and that they enjoy absolute immunity for actions taken as part of the judicial function. See, e.g., Stump v. Sparkman, 435 U.S. 349, 356, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.